Title: From George Washington to Major General Robert Howe, 20 August 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir,
          West-point Augt 20th 79.
        
        By means of the Spies employed by —— you may, I conceive, obtain very accurate Intelligence of the Incampments Piquets—&ca of the light Troops without Kings bridge & the strength of the Corps—and know whether it is practicable to beat up their quarters with a reasonable prospect of success. The distance, though disadvantageous in some respects, is favourable in others; for being thought to be out of surprizing distance, the enemy will be less on their guard, and the stroke become more sure & severe.
        Nothing but certain knowledge of proper requisites will warrant undertakings of this kind—nor nothing but great precaution and the utmost secrecy give success to them—for this reason every necessary step must be taken to ascertain the first—and every avenue near the Enemys Camp way laid to stop intelligence getting to them to ensure the second—The parties employed on this latter duty (except the Officer commanding it, who ought to be a very prudent & vigilant one) should be unacquainted with the design. Nor should their be any movement in your Camp before they are detached lest a deserter should communicate the design—or in other words inform that something is in agitation, & put them upon their guard. While the prisoners in case of success are moving rapidly from the danger of a rescue which may be attempted, the covering party should form if there is any appearance or advice of this ambuscades, in advantageous grounds & defiles proper for infantry & disadvantageous for Horse to act in. Having sd so much just to convey the genl scope of my ideas I will not enlarge; your own prudence & judgment will supply the rest—The Yaugers I am told lye in a situation easy to be surprized—this has given rise to this Letter—& the paper inclosed contains intelligence of their situation which may compare with other Accts. I am sincerely Dr Sir Yr obed. Servt
        
          Go: Washington
        
       